Citation Nr: 1760034	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  17-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 28, 2011.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) with mechanical low back pain.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served in the Massachusetts Army National Guard from March 1956 to October 1960 with six periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions on behalf of the St. Petersburg, Florida (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in October 2017.

In a September 2013 rating decision, the Veteran was awarded a TDIU.  The Veteran appealed the assigned of effective, which was January 17, 2012.  Thereafter, and prior to certification to the Board, in April 2017, the RO issued a rating decision granting an earlier effective date of September 28, 2011.  The Veteran continued his claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to an increased initial rating for a low back disability and entitlement to an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A factual need for aid and attendance has been established based on the Veteran's physical incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.




CONCLUSION OF LAW

The criteria for special monthly compensation based on a need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 5103, 5013A, 5107, 1114(l) (West 2015); 38 C.F.R. § 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the claim for aid and attendance is granted.  Any error related to the VCAA is moot.  38 U.S.C.A. § 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran seeks SMC benefits for aid and attendance.  Service connection is currently in effect for right knee degenerative joint disease, status post total knee replacement rated at 60 percent; chronic adjustment disorder with depressed mood rated at 30 percent; lumbar spine DDD rated at 20 percent; degenerative joint disease of the right ankle rated at 20 percent; bilateral lower extremity radiculopathy, with individual 20 percent ratings; and a right knee scar, status post total knee replacement rated at 10 percent.

Under the law, SMC is payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities.  38 U.S.C.A. § 1114 (l) (West 2015); 38 C.F.R. § 3.350 (b) (2017).  A Veteran will be considered to be in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under 38 C.F.R. § 3.352 (a) (2017).  See 38 C.F.R. § 3.351 (b), (c) (2017).

Under 38 C.F.R. § 3.352, elements of dependence include the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment.  38 C.F.R. § 3.352 (a) (2017).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.

Turning to the record, in June 2014 and August 2016 correspondence, the Veteran reported no longer being able to care for himself without the assistance of his spouse.  He stated that his lower body strength had deteriorated to the point of requiring continual care from his wife.  He explained that on a daily basis she assisted him with dressing, getting in and out of the shower, and bathing.  She also assisted him in transferring from his electric scooter into his bed and/or into vehicles.  He added that he was wholly dependent upon her for household cooking and cleaning.
	
In July 2014, the Veteran underwent a social work community referral consultation.  Following interview, a licensed social worker G. M. indicated that he required total assistance with activities of daily living and transfers.  In discussing his impairments, G. M. indicated the Veteran required help with bathing, and was totally dependent upon others for dressing his lower half and toileting.  He was also unable to transfer or ambulate himself without assistance.  G. M. recommended that the Veteran secure a home health aide.

The Veteran's physician, L. S-V., M.D., similarly indicated that the Veteran is completely dependent upon his spouse for survival.  See July 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  Dr. S-V indicated the Veteran's scooter allows him mobility which would otherwise be precluded by his back and lower extremity disabilities.  However, he still requires the assistance of his spouse to access the scooter as he suffers from dizziness, unsteady gate, and chronic pain that reduces his range of motion/mobility.  Furthermore, he is dependent upon his wife for conducting the activities of daily living including cooking, personal hygiene, toileting, and dressing his lower body.  

The Board finds that the Veteran's claim for aid and attendance is warranted.  In sum, the evidence shows that the Veteran needs assistance in maintaining cleanliness and to protect him from hazards and dangers caused as the result of his service-connected disabilities.  As noted by the Veteran's care providers, without assistance, he would not be capable of completing the most essential tasks of daily living, including toileting and transferring from one surface to another.  In light of the record, the Veteran's claim is granted.


ORDER

Special monthly compensation on account of the need of the aid and attendance of another is granted.


REMAND

Increase Rating

The Veteran was last afforded a VA spine examination in April 2010.  In August 2016 correspondence, he asserted that in the "past 6-12 months, [his] condition [had] drastically worsened."  Specifically, he reported no longer being able to bend.  Problematically, the most current treatment medical records in evidence are dated in June 2015.  In light of the record, a remand is necessary to ascertain the current severity of the Veteran's low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Board notes that subsequent to the Veteran's most recent VA examination the Court of Appeals for Veterans Claims issued Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia held, in pertinent part, that "[t]he final sentence of [38 C.F.R.] § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).  Review of the April 2010 VA examination reveals that it is not Correia compliant, therefore the aforementioned new examination must be compliant with the holding in Correia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

TDIU

The Board finds that the Veteran's claim of entitlement to an earlier effective date for the grant of TDIU is inextricably intertwined with the pending increased rating claim.  Specifically, the Veteran does not currently meet the schedular requirements for TDIU prior to September 28, 2011.  38 C.F.R. § 4.16.  As assignment of an increased initial rating for the lumbar spine could impact the Veteran's entitlement to schedular TDIU consideration the Board will defer adjudication of the appeal with regard to the TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Lastly, in December 2014 correspondence, the Veteran reported receiving ongoing treatment from a Dr. A. C.  He also reported being scheduled to undergo a "spine stimulation implant" on December 10, 2014.  The record is silent for private treatment medical records dated after March 2014.  On remand these records should be associated with the claims file.  Additionally, all outstanding VA treatment records dated after June 2015 should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment medical records dated after June 2015.  Also obtain and associated with the claims file all outstanding private treatment medical records dated after March 2014 from Dr. A. C.  See December 2014 Veteran Correspondence.

a. The Board is particularly interested in the Veteran's reported December 2010 "spine stimulation implant."

2. After any additional available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity and manifestations of her service-connected lumbar spine disability, to include neurological manifestations.  The entire claims file should be made available to, and be reviewed by, the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

a. The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then (after the development requested above has been completed), readjudicate the increased rating claim on appeal and entitlement to an earlier effective date for TDIU, to include on an extraschedular basis.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.















The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


